Appeal from an order of the Supreme Court, Monroe County (Harold L. Galloway, J.), entered December 14, 2006 in a personal injury action. The order denied that part of the motion of defendants Mark D. Rivoli, Michael B. Rivoli, and The Gates Pub, Inc. seeking, inter alia, leave to renew their prior motion to vacate an order of default judgment.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Garcea v Battista (53 AD3d 1068 [2008]). Present—Scudder, P.J., Hurlbutt, Centra, Fahey and Peradotto, JJ.